Citation Nr: 1743912	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear sensorineural hearing loss.

2.  Entitlement to service connection for left ear sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel





INTRODUCTION


The Veteran has a period of active duty service in the Air Force from January 1975 to January 1979. 

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, but came to the Board from the Los Angeles, California RO.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record. 

In January 2017 the Board remanded the appeal for further development

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The Board acknowledges that the Veteran initiated an appeal to the following issues in the August 2017 notice of disagreement as adjudicated in the May 2017 rating decision.  1. Entitlement to an increased evaluation for sinusitis in excess of 30%; 2. Entitlement to an increased evaluation for panic disorder in excess of 30%; 3. Entitlement to an increased evaluation for left knee meniscal tear in excess of 10%; 4.  Entitlement to an increased evaluation for right knee meniscal tear in excess of 10%; 5. Entitlement to service connection back condition secondary to bilateral knee condition; 6.  Entitlement to service connection bilateral hip condition secondary to bilateral knee condition; 7.  Entitlement to service connection GERD secondary to panic disorder; and, 8. Entitlement to service connection for bilateral peripheral nerve condition of the lower extremities with abnormal nerve sensation and chronic pain secondary to bilateral knee condition.

On review, the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  See August 2017 DRO Process Explanation Letter.  As such the Board will not take action on these issues at this time. 

The issue of left ear sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's right ear sensorineural hearing loss did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to any noise exposure during active duty.  Right ear hearing loss disability for VA purposes has not been demonstrated.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear sensorineural hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2016); 38 C.F.R. § 3.159(b) (2016). 

A standard August 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.

The Veteran was afforded a VA audiological examination connected with the claim most recently in February 2017 which includes an opinion as to the etiology of any current right ear sensorineural hearing loss and its relationship to his period of service. 

As noted above, the Board Remanded this matter in January 2017.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in April 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's right ear sensorineural hearing loss, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

      II. Service Connection for Right Ear Sensorineural Hearing Loss
      
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran seeks entitlement to service connection for right ear sensorineural haring loss due to in-service acoustic trauma.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service, but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The Veteran's essential contention here is that he currently suffers from hearing loss related to acoustic trauma during his period of active duty.  The Board acknowledges that the Veteran was exposed to acoustic trauma while refueling aircraft on the flight line during his period of active duty.  The Board also acknowledges that the Veteran received private treatment for his hearing loss and was referred to the VA for hearing aids approximately twenty years post-discharge from the military.  Finally the Board acknowledges that in his most recent February 2017 VA audiological examination, the Veteran was found to have high frequency sensorineural hearing loss of his right ear at 6000 and 8000 Hertz; however, the Veteran's right ear sensorineural hearing loss does not meet the specific elements to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  

Service treatment records (STR's) confirm that between entrance in November 1974 and Separation in 1978, three, audiological examinations were performed on the Veteran.  Pure tone threshold levels on the Veteran's right ear reveal no findings higher than 15 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  STR's reveal no complaints or treatments by the Veteran for hearing loss. 

During the Veteran's July 2015 hearing, the Veteran testified that he began experiencing hearing loss in-service fairly soon after he began work refueling aircraft.  The Veteran also testified that he did not seek treatment while in the service for his right ear sensorineural hearing loss.  As mentioned above the Veteran entered and exited military service with normal hearing based on his induction examination and discharge examinations.  The STR's and post service medical records reveal no complaint of right ear sensorineural hearing loss by the Veteran to a medical examiner during the entirety of his military service, nor within one year of discharge.

Post-service audiological examination records submitted by the VA and private examiners reveal that on July 2005, July 2007, September 2008, March 2010, July 2011, April 2016, and February 2017, multiple audiological examinations were performed on the Veteran.  Pure tone threshold levels on the Veteran's right ear reveal no pure tone thresholds higher than thirty-five decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz, nor was one of the listed frequencies greater than 40 decibels, nor were three of the listed frequencies at 26 decibels or greater.  With the exception of an April 2016 speech recognition test, no findings revealed less than 94 percent on the Veteran's right ear. 

Addressing the April 2016 VA audiological examination, the examiner opined that the Veteran had normal right sensorineural hearing with no significant threshold shifts, thus there are no objective factors for which the etiology of sensorineural right ear hearing loss could be attributed.  The examiner found that the Veteran does have a high frequency hearing loss at the 6000 to 8000 Hertz frequency and that his high frequency hearing loss was at least as likely as not caused by or a result of the Veteran's military service due to his occupation as an aircraft refueling specialist.  However, the examiner does not indicate any hearing abnormalities that meet the standards for a hearing loss disability under 38 C.F.R. § 3.385.  Furthermore, the VA examiner recommended that word recognition scores not be used for the determination of the Veteran's right ear sensorineural hearing loss because the scores are much worse than what would be expected for one with the degree of loss seen for pure tones, and during the word recognition testing the Veteran did not respond for many of the words presented.  The examiner asserted that the use of the word recognition score is not appropriate for the Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores.  The examiner expressed that the combined use of the pure tones average and word recognition scores for this examination are inappropriate to use.  Thus the VA examiner concluded that the Veteran's high frequency hearing abnormalities do not meet the standard for VA disability for right ear sensorineural hearing loss under 38 C.F.R. § 3.385.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The VA examination opinions were provided by VA audiologist and are supported by a reasoned opinion that is consistent with the evidence of the record, the Board affords them significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  "Where findings of material fact by the Board are properly supported and reasoned, and the Board concludes that a fair preponderance of the evidence weighs against the claim of a Veteran, it would not be error for the Board to deny the Veteran the benefit of the doubt." Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  Taking the totality of the Veteran's private and VA examinations into account along with the Veteran's STR records showing no complaints, diagnosis, or symptomology of right ear sensorineural hearing loss, based on a preponderance of all the evidence, the Veteran does not meet the elements of entitlement compensation for right ear sensorineural hearing loss under 38 C.F.R. § 3.385.

The Board concludes that there is no basis to grant service connection for right ear sensorineural hearing loss on a presumptive basis, as there is no evidence that sensorineural hearing loss manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.385 (2016).

The Veteran's right ear sensorineural hearing loss was not incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  As noted hearing loss disability of the right ear has not been demonstrated for VA purposes.  38 C.F.R. §3.385.

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right ear sensorineural hearing loss is denied.


REMAND

The Veteran's claim was previously remanded on January 2017 with instructions for the Veteran to be afforded an additional medical examination if recommended by the VA examiner and for the February 2017 examiner to review the Veteran's September 2008 and April 2016 examination along with all other pertinent medical examination records and provide an addendum opinion regarding the existence of a current hearing disability.  

This development was not completed as requested, all remand requirements have not been met to make determination on the Veteran's left ear sensorineural hearing loss, and the case may not move forward without prejudice to the Veteran.  Stegall v West, 11 Vet. App. 268, 271 (1998). 

The Veteran was most recently afforded a VA audiological examination on his left ear for sensorineural hearing loss in February 2017.  Along with the audiological examination, the VA examiner was to submit his responses to the remand instructions from the Board. 

Despite specific remand instructions from the Board, the VA examiner on a February 2017 audiological examination did not adequately discuss or opine in detail the results of the September 2008 private audiological examination where the Veteran was found to have left ear sensorineural hearing loss with no findings lower than 30 decibels between 2000 and 4000 Hertz.

The VA examiner was also instructed to review the speech discrimination score of 84 percent from a 2014 private audiological examination. The Board requested that the examiner prepare an addendum opinion discussing whether the 2014 speech discrimination score was reliable and whether the score meets the elements of a current disability under C.F.R. § 3.385.  The examiner only reported that the records were not located and remarked on a notation of a 84-96 percent speech discrimination score in an April 2016 evaluation, the examiner's discussion of the records has been found wanting. 

Accordingly the case is remanded for the following action:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated.  

2.  Thereafter, obtain an addendum opinion from the examiner who performed the April 2016 and February 2017 VA examination.  (If this examiner is unavailable, a similarly situated examiner should be requested to review the records and offer the requested responses.  If an additional examination is determined necessary, such examination should be conducted.)  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which answers the following questions:

a)  Does the Veteran currently have sufficient hearing loss to be considered disabling by VA in the left ear?  The examiner is specifically requested to address the September 2008 private audiogram and any other private or VA treatment record that suggests a sufficient level of sensorineural hearing loss in the Veteran's left ear.  Likewise, the discrimination scores from 2014 from 84-96 percent should be discussed, to include whether there is a question of whether the results are reliable.  

b)  If the answer to a) is yes, is it as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its origin in service or is in any way related to the Veteran's active service?  

If the examiner cannot provide any of the requested opinions, she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall re-adjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


